       Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 1 of 28




Richard Eppink (Bar No. 7503)             Elizabeth Prelogar*
AMERICAN CIVIL LIBERTIES UNION            COOLEY LLP
OF IDAHO FOUNDATION                       1299 Pennsylvania Avenue,
P. O. Box 1897                            NW Suite 700
Boise, ID 83701                           Washington D.C. 20004-2400
United States                             T: (202) 842-7800
T: (208) 344-9750 ext. 1202               F: (202) 842-7899
REppink@acluidaho.org                     eprelogar@cooley.com

Gabriel Arkles*                           Andrew Barr*
James Esseks*                             COOLEY LLP
Chase Strangio*                           380 Interlocken Crescent,
AMERICAN CIVIL LIBERTIES UNION            Ste. 900
FOUNDATION                                Broomfield, CO 80021-8023
125 Broad St.,                            T: (720) 566-4000
New York, NY 10004                        F: (720) 566-4099
T: (212) 549-2569                         abarr@cooley.com
garkles@aclu.org
jesseks@aclu.org                          Catherine West*
cstrangio@aclu.org                        LEGAL VOICE
                                          907 Pine Street, Unit 500
Kathleen Hartnett*                        Seattle, WA 98101
COOLEY LLP                                T: (206) 682-9552
101 California Street 5th Floor           F: (206) 682-9556
San Francisco, CA 94111-5800              cwest@legalvoice.org
T: (415) 693-2000
F: (415) 693-2222                         * Admitted pro hac vice
khartnett@cooley.com

Attorneys for Plaintiffs

                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO


LINDSAY HECOX, et al.,
                                            No. 1:20-cv-184-CWD
                     Plaintiffs,
                                          EXPERT DECLARATION OF
                                          JACK L. TURBAN, MD, MHS,
              v.                          IN SUPPORT OF PLAINTIFFS’
                                          MOTION FOR PRELIMINARY
BRADLEY LITTLE, et al.,                   INJUNCTION

                     Defendants.
       Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 2 of 28




I, Jack L. Turban, MD, MHS, have been retained by counsel for Plaintiffs Lindsay

Hecox and Jane Doe, with her next friends, Jean Doe and John Doe, as an expert in

connection with the above-captioned litigation.

      1.     The purpose of this declaration is to respond to certain opinions set forth

by Dr. Stephen Levine in opposition to Plaintiffs’ Motion for Preliminary Injunction.

Here, I respond to the central points raised in Dr. Levine’s declaration (“Levin Decl.”).

I do not specifically address each study or article cited by Dr. Levine, but instead

explain the overall problems with the conclusions that he draws and provide data

showing why such conclusions are in error. I reserve the right to supplement my

opinions concerning Dr. Levine’s opinions if necessary as the case proceeds.

      2.     I have actual knowledge of the matters stated in this declaration. In

preparing this declaration, I reviewed the materials listed in the attached

Bibliography (Exhibit B), as well as the Expert Report of Dr. Stephen Levine. I may

rely on those documents as additional support for my opinions. I have also relied on

my years of research and other experience, as set out in my curriculum vitae (Exhibit

A), and on the materials listed therein. The materials I have relied upon in preparing

this declaration are the same types of materials that experts in my field of study

regularly rely upon when forming opinions on the subject. I may wish to supplement

these opinions or the bases for them as a result of new scientific research or

publications or in response to statements and issues that may arise in my area of

expertise.




                                           2
      Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 3 of 28




                    BACKGROUND AND QUALIFICATIONS

      3.      I am currently a clinical fellow in psychiatry at Harvard Medical School,

where I research the mental health of transgender youth. Beginning on July 1, 2020,

I will be a Fellow in Child and Adolescent Psychiatry at Stanford University.

      4.      I received my undergraduate degree in neuroscience from Harvard

College. I received both my MD and Masters of Health Science degree from Yale

University School of Medicine. I am writing in my capacity as a mental health

researcher.

      5.      My research focuses on the mental health of transgender youth. While

at Yale, I was awarded the Ferris Prize for my thesis entitled “Evolving Treatment

Paradigms for Transgender Youth.” In 2017, I received the United States

Preventative Health Services Award for Excellence in Public Health based on my

work related to the mental health of transgender youth. I have lectured on the mental

health of transgender youth at Yale School of Medicine and Massachusetts General

Hospital (a teaching hospital of Harvard Medical School).

      6.      I have served as a manuscript reviewer for numerous professional

publications including The Journal of The American Medical Association, The

Journal of The American Academy of Child & Adolescent Psychiatry, Pediatrics, The

Journal of Adolescent Health, and The American Journal of Public Health. I have

served as lead author for textbook chapters on the mental health of transgender

youth, including for Lewis’s Child & Adolescent Psychiatry: A Comprehensive

Textbook and the textbook of The International Academy for Child & Adolescent




                                           3
      Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 4 of 28




Psychiatry and Allied Professionals. I am co-editor of the textbook, Pediatric Gender

Identity: Gender-affirming Care for Transgender and Gender Diverse Youth.

      7.     I have published extensively on the topic of transgender youth, including

five articles in peer-reviewed journals in the past two years alone.

      8.     I have never testified as an expert at trial or in deposition. I am being

compensated at an hourly rate of $250 per hour for preparation of expert declarations

and reports, and $400 per hour for time spent preparing for or giving deposition or

trial testimony. My compensation does not depend on the outcome of this litigation,

the opinions I express, or the testimony I provide.

                            SUMMARY OF OPINIONS

      9.     Dr. Levine is an adult psychiatrist who appears to have limited

understanding of the research involving the mental health of children and

adolescents who are transgender. He applies outdated research about pre-pubertal

children presenting to gender clinics to make broad arguments about the treatment

of transgender patients of all ages. His sweeping claims about alleged harms of

affirming treatment for transgender youth are contradicted by all recent data, which

show precisely the opposite of what he argues: youth and young adults who are

affirmed in their gender identity and who have access to social transition and

appropriate medical treatment, including puberty blockers and gender affirming

hormones, have favorable mental health outcomes.

      10.    In this declaration, I cite relevant literature to support my opinions that:

(1) existing evidence supports transition for transgender youth; (2) the “desistence”




                                           4
       Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 5 of 28




literature that Dr. Levine cites does not apply once a young person reaches the

earliest stages of puberty; (3) the “watchful waiting” approach that Dr. Levine

describes is only relevant to pre-pubertal children and is not generally practiced in

the United States; (4) “regret” is not common among youth who receive gender

affirming treatment and all existing evidence regarding gender-affirming care for

transgender youth has shown positive mental health outcomes; and (5) efforts to force

transgender people to be cisgender are dangerous and unethical.

       EXISTING EVIDENCE SUPPORTS SOCIAL TRANSITION FOR
                      TRANSGENDER YOUTH

      11.    Though the premise of Dr. Levine’s declaration is that social transition

for transgender youth is harmful to youth who undergo it, existing evidence shows

the opposite. For example, Dr. Levine neglects to cite the recent work of Dr. Kristina

Olson at The University of Washington, which found that transgender youth who

socially transition have levels of depression no different from cisgender controls and

only marginally elevated levels of anxiety (in the pre-clinical range). 1 As Olson’s team

explains in their 2017 manuscript (Durwood et al.), “our findings of normative levels

of depression, slightly higher rates of anxiety [pre-clinical], and high self-worth in

socially transitioned transgender children stand in marked contrast with previous




1Olson, K. R., Durwood, L., DeMeules, M., & McLaughlin, K. A. (2016). Mental health
of transgender children who are supported in their identities. Pediatrics, 137(3).
Durwood, L., McLaughlin, K. A., & Olson, K. R. (2017). Mental health and self-worth
in socially transitioned transgender youth. Journal of the American Academy of Child
& Adolescent Psychiatry, 56(2), 116-123.


                                           5
       Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 6 of 28




work with gender non-conforming children who had not socially transitioned.” 2 In

other words, the research shows that youth who are treated consistent with their

gender identity and allowed to socially transition have better mental health than

cohorts of youth who were not allowed to socially transition. In contrast, if a

transgender child’s gender identity is not supported, and professionals attempt to

make them cisgender, they have a higher likelihood of attempting suicide. 3 Among

transgender people who were exposed to efforts to make them cisgender during

childhood, 90% had considered suicide. 4 The dangers of efforts to force transgender

people to be cisgender are further described below.

      12.    Dr. Levine also implies that allowing a child to socially transition makes

them identify more strongly as transgender and thus more likely to “persist” in their

transgender identity. (Levine Decl. ¶ 64.) A study recently published by Dr. Olson’s

group, which Dr. Levine also failed to cite, has found this not to be true. 5 The study

authors found that gender identification did not meaningfully differ before and after

social transition.




2 Durwood, L., McLaughlin, K. A., & Olson, K. R. (2017). Mental health and self-worth
in socially transitioned transgender youth. Journal of the American Academy of Child
& Adolescent Psychiatry, 56(2), 116-123.
3 Turban, J. L., Beckwith, N., Reisner, S. L., & Keuroghlian, A. S. (2020). Association

between recalled exposure to gender identity conversion efforts and psychological
distress and suicide attempts among transgender adults. JAMA Psychiatry, 77(1),
68-76.
4 Id.
5 Rae, J. R., Gülgöz, S., Durwood, L., DeMeules, M., Lowe, R., Lindquist, G., & Olson,

K. R. (2019). Predicting early-childhood gender transitions. Psychological
Science, 30(5), 669-681.



                                          6
      Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 7 of 28




      13.    In addition, no evidence establishes a “social contagion” theory of gender

transition mentioned by Dr. Levine. He claims that “[i]n the case of adolescents . . .

there is evidence that peer social influences through ‘friend groups’ (Littman) or

through the internet can increase the incidence of gender dysphoria or claims of

transgender identity.” (Levine Decl. ¶ 51.) The Littman study he cites was an

anonymous online survey of the parents of transgender youth, recruited from

websites where this notion of “social contagion” leading to transgender identity is

popular. The anonymous survey participants were asked what they thought was the

etiology of their children’s transgender identity. Some of these parents believed that

their children became transgender as a result of watching transgender-related

content on websites like YouTube and having LGBTQ friends. The obvious

alternative interpretation is that these youth sought out transgender-related media

and LGBTQ friends because they wanted to find other people who understood their

experiences and could offer support. If the study had surveyed the children in

addition to their parents, they may have been able to establish if this were the case.

Unfortunately, the Littman study is based on an anonymous survey of parents only.

No conclusions can be drawn from the Littman study other than the fact that some

anonymous people recruited from the Internet theorize that transgender identity is

due to social contagion. This theorizing from people online does not establish a true

phenomenon. No study to date has found a psychosocial determinant of gender




                                          7
       Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 8 of 28




identity. Preliminary biological studies have estimated that gender identity is as

much as 70% heritable. 6

       14.   In addition, there is no established medical phenomenon of “rapid onset

gender dysphoria” as Dr. Levine claims. (Levine Decl. ¶ 63.) This term entered the

literature through this same article from Dr. Lisa Littman. A correction was

published on this article, which noted, “Rapid-onset gender dysphoria (ROGD) is not

a formal mental health diagnosis at this time. This report did not collect data from

the adolescents and young adults (AYAs) or clinicians and therefore does not validate

the phenomenon.” 7 The correction goes on to say “the term should not be used in any

way to imply that it explains the experiences of all gender dysphoric youth . . . ”

    “DESISTENCE LITERATURE” DOES NOT APPLY ONCE YOUTH REACH
                 THE EARLIEST STAGES OF PUBERTY

       15.   Dr. Levine references a body of literature commonly referred to as the

“desistence literature.” (Levine Decl. ¶ 61.) He incorrectly states that this literature

found that “the large majority of children who present with gender dysphoria will

desist from desiring a transgender identity.” (Levine Decl. ¶ 33.) The studies cited by

Dr. Levine did not use the current DSM-5 gender dysphoria diagnosis. Rather, most

of these studies used the DSM-IV construct of “gender identity disorder.” One could

meet criteria for the DSM-IV diagnosis of gender identity disorder without identifying



6 Turban, J. L., & Ehrensaft, D. (2018). Research Review: Gender identity in youth:
treatment paradigms and controversies. Journal of Child Psychology and
Psychiatry, 59(12), 1228-1243.
7 Littman, L. (2019). Correction: Parent reports of adolescents and young adults

perceived to show signs of a rapid onset of gender dysphoria. PloS One, 14(3),
e0214157.


                                           8
      Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 9 of 28




as transgender because the diagnostic criteria did not require identification with a

gender other than the one assigned to the person at birth. This problem with the

diagnosis was remedied with the new DSM-5 diagnosis of “gender dysphoria in

children,” which requires a child to have “a strong desire to be of the other gender or

an insistence that one is the other gender (or some alternative gender different from

one’s assigned gender).” Furthermore, a large proportion of children in these studies

did not even meet criteria for DSM-IV’s “gender identity disorder” diagnosis. Because

these children did not necessarily identify as transgender to begin with, it is not

surprising that they did not identify as transgender at follow-up.

      16.    Perhaps more importantly, these studies all examined pre-pubertal

children. There is broad consensus that once youth reach the earliest stages of

puberty (i.e. Tanner 2) and identify as transgender, “desistence” is rare. 8 The notion

of “desistence” therefore is not generally applied to transgender people once they

reach Tanner 2 (the earliest stage of puberty). Even the researchers who published

the dataset about desistance that Dr. Levine cites are clear that once a child reaches

puberty, it is not medically appropriate to withhold affirming treatment. When

discussing individuals in high school and college who have transitioned, this data is

completely irrelevant.




8Turban JL, DeVries ALC, Zucker K. Gender Incongruence & Gender Dysphoria. In
Martin A, Bloch MH, Volkmar FR (Editors): Lewis’s Child and Adolescent Psychiatry:
A Comprehensive Textbook, Fifth Edition. Philadelphia: Wolters Kluwer 2018.



                                          9
      Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 10 of 28




THE “WATCHFUL WAITING” APPROACH REFERS TO THE TREATMENT
               OF PREPUBERTAL YOUTH ONLY

      17.    Dr. Levine references the “watchful waiting” approach to the treatment

of transgender youth. (Levine Decl. ¶¶ 33–34.) This approach was developed by the

VUMC Center for Expertise in Gender Dysphoria in Amsterdam and only applies to

the treatment of prepubertal youth.

      18.    “Watchful waiting” refers to advising parents to wait until the earliest

stages of puberty before facilitating a social transition for their child. The VUMC

clinic does not advocate for “watchful waiting” once transgender adolescents reach

the earliest stages of puberty (i.e. Tanner 2). At that developmental stage, they

recommend affirmation of the adolescent’s gender identity. In fact, the VUMC clinic

was the first clinic in the world to utilize pubertal suppression and gender-affirming

hormones for transgender youth and has published on the positive outcomes for youth

who receive these medical interventions. 9

      19.    Most practitioners in the U.S. do not follow the “watchful waiting”

approach for prepubertal youth, as there is concern that forcing a child to wait until

the beginning of puberty to facilitate social transition may promote stigma and

damage relationships between the child and their parents and clinicians, which could

subsequently lead to adverse mental health outcomes. 10 In any event, “watchful



9 De Vries, A. L., McGuire, J. K., Steensma, T. D., Wagenaar, E. C., Doreleijers, T. A.,
& Cohen-Kettenis, P. T. (2014). Young adult psychological outcome after puberty
suppression and gender reassignment. Pediatrics, 134(4), 696-704.
10 Turban, J. L., & Ehrensaft, D. (2018). Research Review: Gender identity in youth:

treatment paradigms and controversies. Journal of Child Psychology and
Psychiatry, 59(12), 1228-1243.


                                          10
      Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 11 of 28




waiting” is not considered an ethical model of treatment for a young person once

puberty has begun in the U.S. or elsewhere.

     ALL EXISTING EVIDENCE SHOWS THAT, AMONG TRANSGENDER
         YOUTH WHO RECEIVE GENDER-AFFIRMING MEDICAL
          INTERVENTIONS, MENTAL HEALTH OUTCOMES ARE
                 FAVORABLE AND REGRET IS RARE

      20.    In the largest longitudinal study of transgender adolescents to date,

98.1% of those who started pubertal suppression continued on to receive gender-

affirming medical care. 11 This same study found extremely low rates of surgical regret

among transgender adults: 99.4% of transgender women and 99.7% of transgender

men did not have identified surgical regret.

      21.    All existing data examining the mental health outcomes of transgender

adolescents who received pubertal suppression indicate positive mental health

outcomes. In a study of 55 transgender people from the Netherlands—the only study

following young transgender people through receiving pubertal suppression, gender-

affirming hormones, and gender-affirming surgeries—none regretted treatment. 12

Over the course of treatment, their mental health and global functioning scores

improved. By the end of the treatment protocol, these properly treated transgender

young adults had global functioning scores on par with the general population of the




11 Wiepjes, C. M., Nota, N. M., de Blok, C. J., Klaver, M., de Vries, A. L., Wensing-
Kruger, S. A., ... & Gooren, L. J. (2018). The Amsterdam cohort of gender dysphoria
study (1972–2015): trends in prevalence, treatment, and regrets. The Journal of
Sexual Medicine, 15(4), 582-590.
12 De Vries, A. L., McGuire, J. K., Steensma, T. D., Wagenaar, E. C., Doreleijers, T.

A., & Cohen-Kettenis, P. T. (2014). Young adult psychological outcome after puberty
suppression and gender reassignment. Pediatrics, 134(4), 696-704.


                                          11
      Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 12 of 28




Netherlands. This is a remarkable finding, given the high rates of anxiety,

depression, and suicidality generally seen among transgender people, most of whom

are unable to access this type of care. A recent study from our group found that among

transgender people who expressed a desire for pubertal suppression, those who

accessed it had a 70% lower odds of considering suicide in their lifetime. 13 In another

study by Costa et al., transgender youth who received pubertal suppression in

addition to psychological support had better global functioning scores than those who

received psychological support alone. 14 In other words, Dr. Levine’s suggestion that

“[w]hat is known [about the impact of treatment] . . . is not encouraging” is not

accurate. (Levine Decl. ¶ 77.) The data that we do have is all encouraging regarding

the mental health benefits of gender-affirming medical interventions for transgender

youth.

         22.   Dr. Levine cites a study by Dhejne et al. that examined long-term follow-

up of transgender individuals who received gender-affirming surgeries. He states

that, “the Swedish follow-up study found a suicide rate in the post-SRS [Sex

Reassignment Surgery] population 19.1 times greater than that of controls . . . ”

(Levine Decl. ¶ 78.) Dr. Levine’s extrapolation from this data set is flawed. First, the

control group Dr. Levine references consists of cisgender people. This is not an



13 Turban, J. L., King, D., Carswell, J. M., & Keuroghlian, A. S. (2020). Pubertal
suppression for transgender youth and risk of suicidal ideation. Pediatrics, 145(2).
14 Costa, R., Dunsford, M., Skagerberg, E., Holt, V., Carmichael, P., & Colizzi, M.

(2015). Psychological support, puberty suppression, and psychosocial functioning in
adolescents with gender dysphoria. The journal of sexual medicine, 12(11), 2206-
2214.



                                           12
      Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 13 of 28




appropriate control group. Transgender people face a range of stressors that affect

their mental health, most prominently societal rejection based on being transgender.

Though gender-affirming surgery improves mental health, it cannot eliminate

societal discrimination for many people, and thus even after surgery, many

transgender people still suffer elevated rates of mental health problems compared to

cisgender people. This reality of mental health challenges even with gender-affirming

care is not a valid argument against the provision of gender-affirming care. The very

study Dr. Levine cites explains this point: “no inferences can be drawn as to the

effectiveness of sex reassignment as a treatment for transsexualism [sic]. In other

words, the results should not be interpreted such as sex reassignment per

se increases morbidity and mortality. Things might have been even worse without

sex reassignment. As an analogy, similar studies have found increased somatic

morbidity, suicide rate, and overall mortality for patients treated for bipolar disorder

and schizophrenia. This is important information, but it does not follow that mood

stabilizing treatment or antipsychotic treatment is the culprit.” 15 Second, the study

was published in 2011, and it followed individuals who had surgery when the surgical

techniques were not as advanced and discrimination in society was far worse.

      23.    A more recent study of Swedish population registry data once again

found (unsurprisingly, given the stressors faced) evidence that transgender people

suffer from mental health needs at higher rates than cisgender people; however, this




15C. Dhejne et al. (2011), Long-Term Follow-Up of Transsexual Persons Undergoing
Sex Reassignment Surgery: Cohort Study in Sweden, PLoS ONE 6(2) e16885, 7.


                                          13
      Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 14 of 28




study also found a reduction in mental health treatment needs among transgender

people following gender-affirming surgery. 16 The authors of this more recent study

conclude: “The longitudinal association found in the present study between gender-

affirming surgery and reduced mental health treatment utilization, combined with

the physical and mental health risks of surgery denial, supports policies that provide

gender affirming surgeries to transgender individuals who seek such treatments.” 17

EFFORTS TO FORCE TRANSGENDER PEOPLE TO BE CISGENDER ARE
               DANGEROUS AND UNETHICAL

      24.    Dr. Levine advocates for psychotherapeutic attempts to change a young

person’s gender identity from transgender to cisgender. He offers a litany of

speculative and unsupported harms of “being transgender” and concludes that “one

cannot assert with any degree of certainty that once a transgendered person, always

a transgendered person, whether referring to a child, adolescent, or adult, male or

female,” suggesting that there should be a therapeutic goal of preventing someone

from being transgender. 18 (Levine Decl. ¶ 109.) Often, this approach is colloquially

referred to as “gender identity conversion therapy.” Given that it is not considered an




16 Bränström, R., & Pachankis, J. E. (2019). Reduction in mental health treatment
utilization among transgender individuals after gender-affirming surgeries: a total
population study. American Journal of Psychiatry.
17 Id.
18 As just one example of this, Dr. Levine cites only himself in non-peer reviewed

articles in support of the idea that transgender individuals are “strongly narcissistic”
and have difficulty forming romantic attachments. (Levine ¶ 98.) I am not familiar
with any data that demonstrate increased rates of narcissism among transgender
individuals. Likewise, Dr. Levine suggests that transgender individuals only form
attachments to other transgender individuals, again without any data to support this
supposition, which I have never seen borne out in any data. (Levine ¶ 96.)


                                          14
      Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 15 of 28




appropriate therapeutic modality, it is often referred to in the academic literature as

“gender identity conversion efforts.”

      25.     All relevant major medical organizations have issued clear statements

that gender identity conversion efforts should not be practiced, including The

American Medical Association, 19 The American Academy of Pediatrics, 20 and The

American Academy of Child & Adolescent Psychiatry. 21

      26.    In a recent paper from our team at Harvard Medical School, published

in JAMA Psychiatry, we found that, after adjusting for a range of potentially

confounding variables, exposure to gender identity conversion efforts was associated

with greater odds of attempting suicide. 22 The increased odds of attempting suicide

were even greater for transgender people who were exposed to gender identity

conversion efforts during childhood.

      27.    Dr. Levine is correct in pointing out that our study in JAMA Psychiatry

was cross-sectional. In the realm of scientific evidence, this level of evidence is less



19 American Medical Association. Health care needs of lesbian, gay, bisexual and
transgender       populations.     H-160.991.       2017.    https://policysearch.ama-
assn.org/policyfinder/detail/H-160.991%20?uri=%2FAMADoc%2FHOD.xml-0-
805.xml. Accessed June 21, 2020.
20 Rafferty, J., & Committee on Psychosocial Aspects of Child and Family Health.

(2018). Ensuring comprehensive care and support for transgender and gender-diverse
children and adolescents. Pediatrics, 142(4).
21 The American Academy of Child & Adolescent Psychiatry. Conversion Therapy.

2018.
https://www.aacap.org/AACAP/Policy_Statements/2018/Conversion_Therapy.aspx
Accessed June 21, 2020.
22 Turban, J. L., Beckwith, N., Reisner, S. L., & Keuroghlian, A. S. (2020). Association

between recalled exposure to gender identity conversion efforts and psychological
distress and suicide attempts among transgender adults. JAMA Psychiatry, 77(1),
68-76.


                                          15
      Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 16 of 28




conclusive than a randomized controlled trial. However, given that gender identity

conversion efforts have been labeled unethical by the major medical organizations

cited above, it is not possible to conduct a randomized controlled trial of gender

identity conversion efforts. No institutional review board would allow such a study to

proceed. Because such a study design is not ethically permissible or feasible, we must

rely on the evidence we currently have. All existing evidence suggests that trying to

force a transgender person to be cisgender is harmful to those exposed to this

intervention. 23 There is no evidence of any benefit from such interventions.

      28.    Rejection of a young transgender person’s gender identity is one of the

strongest predictors for adverse mental health outcomes. Family rejection of a young

transgender person’s gender identity is associated with mental health problems for

these youth. 24 Non-acceptance by peers is another major risk factor for mental health

problems. 25 Inability to obtain gender congruent government identification has been

shown to be associated with adverse mental health outcomes. 26 Given that all data



23 Not all transgender people will desire medical or surgical interventions. However,
for these individuals, it would still be unsafe and unethical to try to force them to live
as their sex assigned at birth. Doing so would be a clear violation of the policy
statements set forth by these major professional organizations.
24 Travers, R., Bauer, G., & Pyne, J. (2012). Impacts of strong parental support for

trans youth: A report prepared for Children’s Aid Society of Toronto and Delisle Youth
Services. Trans Pulse.
25 de Vries, A. L., Steensma, T. D., Cohen-Kettenis, P. T., VanderLaan, D. P., &

Zucker, K. J. (2016). Poor peer relations predict parent-and self-reported behavioral
and emotional problems of adolescents with gender dysphoria: a cross-national, cross-
clinic comparative analysis. European Child & Adolescent Psychiatry, 25(6), 579-588.
26 Scheim, A. I., Perez-Brumer, A. G., & Bauer, G. R. (2020). Gender-concordant

identity documents and mental health among transgender adults in the USA: a cross-
sectional study. The Lancet Public Health, 5(4), e196-e203.



                                           16
      Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 17 of 28




point to the conclusion that non-acceptance of a person’s gender identity leads to poor

mental health outcomes, it is likely that rejection of a transgender person’s gender

identity by forcing them to play on a sports team that does not match their gender

identity would damage their mental health. Doing so would also be, in essence,

forcing them to express themselves as cisgender, and as described above, forcing a

transgender person to be cisgender is associated with adverse mental health

outcomes.



I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.



Executed on: June 26, 2020
                                                    JACK L. TURBAN, MD, MHS




                                          17
Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 18 of 28




   EXHIBIT A
               Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 19 of 28

                                             Jack L. Turban MD MHS
                                                    401 Quarry Road
                                               Stanford, California 94304
                                                     650-498-4960
                                                 jturban@stanford.edu

EDUCATION
Yale School of Medicine New Haven, CT                                                                          2012-2017
Doctor of Medicine & Master of Health Science with honors. Clinical rotations included inpatient pediatrics, inpatient
child psychiatry, inpatient adolescent psychiatry, residential adolescent psychiatry, psychiatric consult liaison service,
clinical neuromodulation, neurology clinics, and neurosurgery. Completed award-winning masters’ thesis as a Howard
Hughes Medical Institute (HHMI) medical research fellow on evolving treatment paradigms for transgender youth.
Clerkship Grades: All Honors

Harvard University Cambridge, MA                                                                         2007-2011
B.A. Neurobiology magna cum laude. Coursework included clinical neuroscience, systems neurobiology, visual
neuroscience, positive psychology, neurobiology of behavior, CNS regenerative techniques, neuroanatomy, vertebrate
surgery, and extensive coursework in dramatic theory and practice. International study included Spanish language
(Alicante, Spain), stem cell biology (Shanghai, China), and studying how visual art may be used as a window into the
mechanisms of neural processing (Trento, Italy). Honors thesis completed at The Massachusetts Eye & Ear Infirmary
studying inner-ear development and regeneration. GPA: 3.8/4.0

WORK EXPERIENCE
Stanford Healthcare Palo Alto, CA                                                                            2020-2022
Fellow in Child & Adolescent Psychiatry. Fellow in child and adolescent psychiatry. Research focuses on pediatric gender
identity and LGBTQ health.

Harvard Medical School Boston, MA                                                                            2017-2020
Clinical Fellow in Psychiatry. Resident physician in the MGH/McLean integrated adult, child, and adolescent psychiatry
program. Research focuses on pediatric gender identity and LGBT mental health.

Clarion Healthcare Consulting, LLC Boston, MA                                                             2011-2012
Associate Consultant. Worked as a strategy and management consultant for top ten pharmaceutical companies and
emerging biotech. Areas of focus included neuroscience business development, life cycle management, and innovation in
new product commercialization.

Harvard Summer School in Mind/Brain Sciences Trento, Italy                                                   2011-2012
Resident Director. Directed a study abroad program for Harvard undergraduate and Italian graduate students, introducing
them to the basic principles of neuroscience and cognitive psychology.

RESEARCH EXPERIENCE
The Fenway Institute Boston, MA                                                                             2017-Present
LGBT Mental Health Research. Currently using data from the National Transgender Discrimination Survey to determine
the adult mental health correlates of recalled childhood experiences including exposure to conversion therapy and access
to gender-affirming hormonal interventions.

McLean Institute for Technology in Psychiatry Belmont, MA                                                2017-Present
LGBT Mental Health Research. Conducting cross-sectional studies that examine the associations between geosocial
“hook-up apps,” internalizing psychopathology, and compulsive sexual behavior. Utilizing the TestMyBrain platform.

Yale Program for Research on Impulsivity & Impulse Control Disorders New Haven, CT                        2016-Present
Clinical Research. Conducted a study on US military veterans who had recently returned from deployment, studying rates
and comorbidities of those veterans who exhibit compulsive sexual behavior facilitated by social media. Currently
studying psychiatric morbidities among veterans who send sexually explicit self-images over social media.
               Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 20 of 28

                                              Jack L. Turban MD MHS
                                                     401 Quarry Road
                                                Stanford, California 94304
                                                      650-498-4960
                                                  jturban@stanford.edu

Yale Child Study Center New Haven, CT                                                                         2015-2017
Medical Education Research. Conducted a study to evaluate pediatric attending and medical student knowledge regarding
transgender pediatric patient care. Additionally studied participants’ personal ethical views regarding pubertal blockade
and cross-sex hormone therapy for adolescent patients.

Eaton-Peabody Laboratory Cambridge, MA                                                                     2009-2011
Basic Research. Worked at the Massachusetts Eye and Ear Infirmary laboratory, studying stem cells of the inner ear and
working toward cochlear hair cell regeneration.

Novartis Pharmaceuticals Shanghai, China                                                                      2009-2009
Intern. Worked as a biological research intern, studying the role of Math-1 in inner-ear development and regeneration.

LEADERSHIP
MGH Psychiatry Gender Lab Meetings                                                                      2019-Present
Founder. Established monthly lab meetings for those in the MGH psychiatry department to discuss ongoing research
regarding transgender mental health.

Yale School of Medicine Cultural Competence Committee New Haven, CT                                              2012-2017
Chair. Worked with individual course directors to develop course material on cultural competence. Authored case studies
on handling pediatric patient sexuality (Professional Responsibility Course), authored a pre-clinical lecture on LGBT
healthcare (Ob/Gyn Module), and lectured on transgender pediatric patient care (Pediatrics Clinical Clerkship).

Dean’s Advisory Committee on LGBTQ Affairs (Yale School of Medicine) New Haven, CT                          2016-2017
Member. Served on the advisory committee to the Dean of Yale School of Medicine, advising on issues related to LGBTQ
affairs.

Yale HIV Dermatology Roundtable New Haven, CT                                                                   2014-2017
Founder. Eighty percent of patients suffering from HIV face a dermatologic manifestation of their disease. Struck by
these patients’ experience of stigma, I organized a bi-monthly interdisciplinary roundtable to improve research, education,
and clinical care in HIV dermatology. Interventions have included primary care provider training on the treatment of
genital warts and improved referral systems for cutaneous malignancies.

Yale Gay & Lesbian Medical Association New Haven, CT                                                         2013-2017
President. Led a group of medical students focused on supporting careers in medicine for LGBT individuals. Organized
mixers with LGBT organizations from other graduate schools and with LGBT faculty. Coordinated trips to GLMA
national conferences. Worked with the medical school administration to create an LGBT faculty advisor position.

VOLUNTEER WORK & ADVOCACY
American Academy of Child & Adolescent Psychiatry “Break the Cycle”                                        2017-2017
Event Coordinator. Worked with Dr. Andres Martin to coordinate a fundraising indoor cycling event for the AACAP
Break The Cycle fundraising campaign to fight children’s mental illness.

Yale Hunger & Homelessness Auction New Haven, CT                                                               2012-2014
Logistics Co-Chair. Organized a group of ten students to coordinate entertainment, donations, and event logistics for the
Yale annual charity auction. All proceeds for the auction go to support local charities.

Yale School of Medicine Admissions Committee New Haven, CT                                                     2015-2017
Interviewer. Served as a full voting member of the admissions committee. Responsibilities include student interviewing,
recruitment, and organizing LGBT-focused activities for admitted students.
               Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 21 of 28

                                             Jack L. Turban MD MHS
                                                    401 Quarry Road
                                               Stanford, California 94304
                                                     650-498-4960
                                                 jturban@stanford.edu


Harvard College Admissions New Haven, CT                                                                   2012-Present
Interviewer. Interviewing students from the Boston area for admission to Harvard College.

SELECTED PUBLICATIONS
Turban, J. L., Passell E, Scheer L, Germine L. Use of Geosocial Networking Applications Is Associated With
Compulsive Sexual Behavior Disorder in an Online Sample. The Journal of Sexual Medicine. [ePub ahead of print]

Turban, J. L., Keuroghlian, A. S., & Mayer, K. H. Sexual Health in the SARS-CoV-2 Era. Annals of Internal Medicine.
[ePub ahead of print]

Suozzi, K., Turban, J., & Girardi, M. (2020). Focus: Skin: Cutaneous Photoprotection: A Review of the Current Status
and Evolving Strategies. The Yale Journal of Biology and Medicine, 93(1), 55.

Malta, M., LeGrand, S., Turban, J., Poteat, T., & Whetten, K. (2020). Gender-congruent government identification is
crucial for gender affirmation. The Lancet Public Health. [ePub ahead of print]

Turban, J. L., King, D., Carswell, J. M., & Keuroghlian, A. S. (2020). Pubertal suppression for transgender youth and
risk of suicidal ideation. Pediatrics, 145(2).

Turban, J. L., Shirk, S. D., Potenza, M. N., Hoff, R. A., & Kraus, S. W. (2020). Posting Sexually Explicit Images or
Videos of Oneself Online Is Associated With Impulsivity and Hypersexuality but Not Measures of Psychopathology in a
Sample of US Veterans. The Journal of Sexual Medicine, 17(1), 163-167.

Turban, J. L., Beckwith, N., Reisner, S. L., & Keuroghlian, A. S. (2020). Association between recalled exposure to
gender identity conversion efforts and psychological distress and suicide attempts among transgender adults. JAMA
Psychiatry, 77(1), 68-76.

Acosta, W., Qayyum, Z., Turban, J. L., & van Schalkwyk, G. I. (2019). Identify, engage, understand: Supporting
transgender youth in an inpatient psychiatric hospital. Psychiatric Quarterly, 90(3), 601-612.

Turban, J. L. (2019). Medical Training in the Closet. The New England Journal of Medicine, 381(14), 1305.

Turban, J. L., King, D., Reisner, S. L., & Keuroghlian, A. S. (2019). Psychological Attempts to Change a Person’s
Gender Identity from Transgender to Cisgender: Estimated Prevalence Across US States, 2015. American Journal of
Public Health, 109(10), 1452-1454.

Turban, J. L., & Keuroghlian, A. S. (2018). Dynamic gender presentations: understanding transition and" de-transition"
among transgender youth. Journal of the American Academy of Child and Adolescent Psychiatry, 57(7), 451-453.

Turban, J. L., Carswell, J., & Keuroghlian, A. S. (2018). Understanding pediatric patients who discontinue gender-
affirming hormonal interventions. JAMA Pediatrics, 172(10), 903-904.

Turban, J. L. (2018). Potentially Reversible Social Deficits Among Transgender Youth. Journal of Autism and
Developmental Disorders, 48(12), 4007-4009.

Turban, J. L., Shadianloo S. Transgender & Gender Non-conforming Youth. IACAPAP e-Textbook of Child and
Adolescent Mental Health. Geneva. International Association of Child and Adolescent Psychiatry and Allied
Professionals, 2018.
                Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 22 of 28

                                               Jack L. Turban MD MHS
                                                     401 Quarry Road
                                                Stanford, California 94304
                                                      650-498-4960
                                                  jturban@stanford.edu

Turban, J. L., & van Schalkwyk, G. I. (2018). “Gender dysphoria” and autism spectrum disorder: Is the link
real?. Journal of the American Academy of Child & Adolescent Psychiatry, 57(1), 8-9.

Turban, J. L., Winer, J., Boulware, S., VanDeusen, T., & Encandela, J. (2018). Knowledge and attitudes toward
transgender health. The clinical teacher, 15(3), 203-207.

Turban, J. L., & Ehrensaft, D. (2018). Research review: gender identity in youth: treatment paradigms and
controversies. Journal of Child Psychology and Psychiatry, 59(12), 1228-1243.

Turban, J. L., DeVries, A.L.C., Zucker, K. Gender Incongruence & Gender Dysphoria. In Martin A, Bloch MH,
Volkmar FR (Editors): Lewis’s Child and Adolescent Psychiatry: A Comprehensive Textbook, Fifth Edition.
Philadelphia: Wolters Kluwer 2018.

The American Academy of Child & Adolescent Psychiatry. Policy Statement on ‘Reparative Therapy’ for LGBT
Youth, 2017.

Turban, J. L., Genel, M. (2017) Evolving Treatment Paradigms for Transgender Patients. Connecticut Medicine, 81(8),
483-486.

Turban, J., Ferraiolo, T., Martin, A., & Olezeski, C. (2017). Ten things transgender and gender nonconforming youth
want their doctors to know. Journal of the American Academy of Child & Adolescent Psychiatry, 56(4), 275-277.

Turban, J. L. (2017). Transgender Youth: The Building Evidence Base for Early Social Transition. Journal of the
American Academy of Child and Adolescent Psychiatry, 56(2), 101.

Turban, J. L., Potenza, M. N., Hoff, R. A., Martino, S., & Kraus, S. W. (2017). Psychiatric disorders, suicidal ideation,
and sexually transmitted infections among post-deployment veterans who utilize digital social media for sexual partner
seeking. Addictive Behaviors, 66, 96-100.

Turban, J. L., Martin A. (2017) Book Forum: Becoming Nicole. Journal of the American Academy of Child &
Adolescent Psychiatry, 56(1): 91-92.

Turban, J. L.*, Lu, A. Y*., Damisah, E. C., Li, J., Alomari, A. K., Eid, T., ... & Chiang, V. L. (2017). Novel biomarker
identification using metabolomic profiling to differentiate radiation necrosis and recurrent tumor following Gamma Knife
radiosurgery. Journal of neurosurgery, 127(2), 388-396.

Kempfle, J. S., Turban, J. L., & Edge, A. S. (2016). Sox2 in the differentiation of cochlear progenitor cells. Scientific
Reports, 6, 23293.


PRESENTATIONS & ABSTRACTS
Turban JL, McFarland C, Walters O, Rosenblatt S. An Overview of Best Outpatient Practice in the Care of Transgender
Individual. Oral Presentation, Annual Meeting of the American Psychiatric Association, Philadelphia, 2020. [Accepted,
but cancelled due to COVID19]

Turban JL, Lakshmin P, Gold J, Khandai C. #PsychiatryMatters: Combating Mental Health Misinformation Through
Social Media and Popular Press. Oral Presentation, Annual Meeting of the American Psychiatric Association,
Philadelphia, 2020. [Accepted, but cancelled due to COVID19]
               Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 23 of 28

                                              Jack L. Turban MD MHS
                                                     401 Quarry Road
                                                Stanford, California 94304
                                                      650-498-4960
                                                  jturban@stanford.edu

Turban JL, The Pen and the Psychiatrist: Outreach and Education Through the Written Word. Oral Presentation, Annual
Meeting of the American Academy of Child & Adolescent Psychiatry, Chicago, 2019.

Turban, JL, For Better and For Worse: Gender and Sexuality Online, Annual Meeting of the American Academy of
Child & Adolescent Psychiatry, Chicago, 2019.

Turban, JL, Gender Diverse Young Adults: Narratives and Clinical Considerations, Annual Meeting of the American
Academy of Child & Adolescent Psychiatry, Chicago, 2019.

Turban, JL, Transgender Youth: Controversies and Research Updates, Oral Presentation, Annual Meeting of the
American Psychiatric Association, San Francisco, 2019.

Turban, JL, Beckwith N, Reisner S, Keuroghlian A. Exposure to Conversion Therapy for Gender Identity Is Associated
with Poor Adult Mental Health Outcomes among Transgender People in the U.S. Poster Presentation, Annual Meeting of
the American Academy of Child & Adolescent Psychiatry, Seattle, 2018.

Shirk SD, Turban JL, Potenza M, Hoff R, Kraus S. Sexting among military veterans: Prevalence and correlates with
psychopathology, suicidal ideation, impulsivity, hypersexuality, and sexually transmitted infections. Oral Presentation,
International Conference on Behavioral Addictions, Cologne, Germany, 2018.

Turban JL, Gender Identity and Autism Spectrum Disorder. Oral Presentation, Annual Meeting of the American
Academy of Child & Adolescent Psychiatry, Washington D.C., 2017.

Turban JL, Tackling Gender Dysphoria in Youth with Autism Spectrum Disorder from the Bible Belt to New York City.
Oral Presentation, Annual Meeting of the American Academy of Child & Adolescent psychiatry, Washington D.C., 2017.

Turban JL, Affirmative Protocols for Transgender Youth. Oral Presentation, Annual Meeting of the American Academy
of Child & Adolescent Psychiatry, Washington D.C., 2017.

Turban JL, Evolving Management of Transgender Youth. Oral Presentation, Klingenstein Third Generation Foundation
Conference, St Louis, 2017.

Turban, JL, Potenza M, Hoff R, Martino S, Kraus S. Clinical characteristics associated with digital hookups,
psychopathology, and clinical hypersexuality among US military veterans. Oral Presentation, International Conference on
Behavioral Addictions, Haifa, Israel, 2017.

Lewis J, Monaco P, Turban JL, Girardi M. UV-induced mutant p53 ketatinocyte clonal expansion dependence on IL-22
and RORγT. Poster, Society of Investigative Dermatology, Portland, 2017.

Turban JL, Winer J, Encandela J, Boulware S, VanDeusen T. Medical Student Knowledge of and Attitudes toward
Transgender Pediatric Patient Care. Abstract, Gay & Lesbian Medical Association, St Louis, 2016.

Turban JL, Lu A, Damisah E, Eid T, Chiang V. Metabolomics to Differentiate Radiation Necrosis from Recurrent
Tumor following Gamma Knife Stereotactic Radiosurgery for Brain Metastases. Oral Presentation, 14th Annual Leksell
Gamma Knife Conference, New York City, 2014.

Turban JL, Lewis J, Girardi M. UVB-induced HMGB1 and extracellular ATP increase Langerhans cell production of IL-
23 implicated in ILC3 activation. Poster, Society of Investigative Dermatology, Scottsdale, 2016.
               Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 24 of 28

                                             Jack L. Turban MD MHS
                                                    401 Quarry Road
                                               Stanford, California 94304
                                                     650-498-4960
                                                 jturban@stanford.edu

Turban JL, Lewis J, Girardi M. Characterization of cytokine pathways associated with Langerhans cell facilitation of
UVB-induced epidermal carcinogenesis. Poster, American Society of Clinical Investigation, Chicago, 2016.

Lewis J, Turban JL, Girardi M, Michael Girardi. Langerhans cells and UV-radiation drive local IL22+ ILC3 in
association with enhanced cutaneous carcinogenesis. Poster, Society of Investigative Dermatology, Scottsdale, 2016.

Sewanan L, Zheng D, Wang P, Guo X, Di Bartolo I, Marukian N, Turban JL, Rojas-Velazques D, Reisman A.
Reflective Writing Workshops Led By Near Peers During Third-Year Clerkships: A Safe Space for Solidarity,
Conversation, and Finding Meaning in Medicine. Poster & Workshop, Society of General Internal Medicine, New Haven
and Hollywood, 2016.

EDUCATIONAL PRESENTATIONS
Gender-affirming Care for Transgender Elders. McLean Geriatric Psychiatry Seminar Series, 2019
Writing about Gender & Sexuality (Guest Lecture), Course: Sexual Outcasts & Uncommon Desires, Emerson College,
2019
Gender-affirming Care for Transgender and Gender Diverse Patients on Inpatient Psychiatric Units, MGH Inpatient
Psychiatry Seminar Series, 2019
Transgender & Gender Non-conforming Youth, MGH/McLean Adult Residency program, 2018
Writing about Gender Identity for the Lay Audience (Guest Lecture), Course: Kids These Days, Emerson Journalism
Program, 2017
International Approaches to the Treatment of Gender Incongruence, VU Medical Center, Amsterdam, 2017
Time to Talk About It: Physician Depression and Suicide, Yale Clerkship Didactics, 2017
Medical Management of Adolescent Gender Dysphoria. Yale Pediatrics Clerkship, 2015-2016
Medical Management of Children and Adolescents with Gender Dysphoria, Yale Pediatrics Residency Didactics, 2016
Reflective Writing Workshop Leader. Yale Surgery Clerkship, 2015-2016
Langerhans Cell Facilitation of Photocarcinogenesis. Yale Department of Dermatology Research Forum, 2016
Panel: Treating Transgender & Gender Non-conforming Patients in the Emergency Setting. Yale Emergency Medicine
Clerkship, 2016
Panel: Challenges to the Learning Climate: Difficult Patients, Harassment, and Mistreatment. Yale Pre-Clinical
Orientation, 2016
Panel: Personal Behavior and Professionalism, Introduction to the Profession, 2016

AWARDS & HONORS
American Academy of Child & Adolescent Psychiatry Pilot Research Award, $15,000 (2019-2020)
American Psychiatric Association Child & Adolescent Psychiatry Fellowship (2019-2021)
Ted Stern Scholarship and Travel Award (2019)
Ted Stern Scholarship and Travel Award (2018)
Medaris Grant (2018)
United States Preventative Health Services Award for Excellence in Public Health (2017)
NBC Pride 30 Innovator (2017)
Ferris Thesis Prize, Yale School of Medicine (2017)
Parker Prize, Yale School of Medicine (2017)
Howard Hughes Medical Institute Medical Research Fellowship (2015-2016)
American Academy of Child and Adolescent Psychiatry Life Members Mentorship Grant (2016)
Student Scholarship, Gender Conference East (2016)
Farr Award for Excellence in Research (2016)
Yale Office of International Medical Education Grant, Buenos Aires, Argentina (2016)
Yale Office of International Medical Education Grant, VU Medical Center, The Netherlands (2016)
Yale Summer Research Grant (2012)
               Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 25 of 28

                                            Jack L. Turban MD MHS
                                                   401 Quarry Road
                                              Stanford, California 94304
                                                    650-498-4960
                                                jturban@stanford.edu

AIG International Scholar, Harvard College (2007-2011)
Harvard International Study Grant, Alicante, Spain (2008)
David Rockefeller International Study Grant, Shanghai, China (2009)

PROFESSIONAL MEMBERSHIPS
American Medical Association, Member
American Psychiatric Association, Member
American Psychiatry Association, Council on Communications
American Academy of Child & Adolescent Psychiatry, Member
American Academy of Child & Adolescent Psychiatry, Media Committee
Journal of the American Medical Association, Peer Reviewer
Journal of the American Academy of Child & Adolescent Psychiatry, Peer Reviewer
Pediatrics, Peer Reviewer
Journal of Adolescent Health, Peer Reviewer
Academic Psychiatry, Peer Reviewer
Journal of Autism and Developmental Disorders, Peer Reviewer
Journal of Child Psychology and Psychiatry, Peer Reviewer
American Journal of Public Health, Peer Reviewer
Journal of Clinical Medicine, Peer Reviewer
Brain Sciences, Peer Reviewer
Journal of Homosexuality, Peer Reviewer
American Journal of Geriatric Psychiatry, Peer Reviewer
Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 26 of 28




   EXHIBIT B
  Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 27 of 28




                             BIBLIOGRAPHY
1. The American Academy of Child & Adolescent Psychiatry. Conversion
   Therapy. 2018.
   https://www.aacap.org/AACAP/Policy_Statements/2018/Conversion_Therapy.
   aspx.

2. American Medical Association. Health care needs of lesbian, gay, bisexual
   and transgender populations. H-160.991. 2017. https://policysearch.ama-
   assn.org/policyfinder/detail/H-160.991%20?uri=%2FAMADoc%2FHOD.xml-0-
   805.xml.

3. Bränström, R., & Pachankis, J. E. (2019). Reduction in mental health
   treatment utilization among transgender individuals after gender-affirming
   surgeries: a total population study. American Journal of Psychiatry.

4. Costa, R., Dunsford, M., Skagerberg, E., Holt, V., Carmichael, P., & Colizzi,
   M. (2015). Psychological support, puberty suppression, and psychosocial
   functioning in adolescents with gender dysphoria. The Journal of Sexual
   Medicine, 12(11), 2206-2214.

5. de Vries, A. L., Steensma, T. D., Cohen-Kettenis, P. T., VanderLaan, D. P., &
   Zucker, K. J. (2016). Poor peer relations predict parent-and self-reported
   behavioral and emotional problems of adolescents with gender dysphoria: a
   cross-national, cross-clinic comparative analysis. European Child &
   Adolescent Psychiatry, 25(6), 579-588.
6. de Vries, A. L., McGuire, J. K., Steensma, T. D., Wagenaar, E. C., Doreleijers,
   T. A., & Cohen-Kettenis, P. T. (2014). Young adult psychological outcome
   after puberty suppression and gender reassignment. Pediatrics, 134(4), 696-
   704.

7. Durwood, L., McLaughlin, K. A., & Olson, K. R. (2017). Mental health and
   self-worth in socially transitioned transgender youth. Journal of the
   American Academy of Child & Adolescent Psychiatry, 56(2), 116-123.

8. Littman, L. (2019). Correction: Parent reports of adolescents and young
   adults perceived to show signs of a rapid onset of gender dysphoria. PloS
   one, 14(3), e0214157.

9. Olson, K. R., Durwood, L., DeMeules, M., & McLaughlin, K. A. (2016). Mental
   health of transgender children who are supported in their
   identities. Pediatrics, 137(3).
  Case 1:20-cv-00184-DCN Document 58-3 Filed 06/29/20 Page 28 of 28




10. Rae, J. R., Gülgöz, S., Durwood, L., DeMeules, M., Lowe, R., Lindquist, G., &
    Olson, K. R. (2019). Predicting early-childhood gender
    transitions. Psychological Science, 30(5), 669-68.

11. Rafferty, J., & Committee on Psychosocial Aspects of Child and Family
    Health. (2018). Ensuring comprehensive care and support for transgender
    and gender-diverse children and adolescents. Pediatrics, 142(4).

12. Scheim, A. I., Perez-Brumer, A. G., & Bauer, G. R. (2020). Gender-concordant
    identity documents and mental health among transgender adults in the USA:
    a cross-sectional study. The Lancet Public Health, 5(4), e196-e203.

13. Travers, R., Bauer, G., & Pyne, J. (2012). Impacts of strong parental support
    for trans youth: A report prepared for Children’s Aid Society of Toronto and
    Delisle Youth Services. Trans Pulse.

14. Turban JL, DeVries ALC, Zucker K. Gender Incongruence & Gender
    Dysphoria. In Martin A, Bloch MH, Volkmar FR (Editors): Lewis’s Child and
    Adolescent Psychiatry: A Comprehensive Textbook, Fifth Edition. Philadelphia:
    Wolters Kluwer 2018.

15. Turban, J. L., & Ehrensaft, D. (2018). Research Review: Gender identity in
    youth: treatment paradigms and controversies. Journal of Child Psychology
    and Psychiatry, 59(12), 1228-1243.

16. Turban, J. L., Beckwith, N., Reisner, S. L., & Keuroghlian, A. S. (2020).
    Association between recalled exposure to gender identity conversion efforts and
    psychological distress and suicide attempts among transgender adults. JAMA
    Psychiatry, 77(1), 68-76.

17. Turban, J. L., King, D., Carswell, J. M., & Keuroghlian, A. S. (2020). Pubertal
    suppression for transgender youth and risk of suicidal
    ideation. Pediatrics, 145(2).

18. Wiepjes, C. M., Nota, N. M., de Blok, C. J., Klaver, M., de Vries, A. L.,
    Wensing-Kruger, S. A., ... & Gooren, L. J. (2018). The Amsterdam cohort of
    gender dysphoria study (1972–2015): trends in prevalence, treatment, and
    regrets. The Journal of Sexual Medicine, 15(4), 582-590.
